COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Overton
Argued at Richmond, Virginia


PATRICIA S. (PLISCO) BRODERSEN
                                         MEMORANDUM OPINION * BY
v.        Record No. 1246-97-4        JUDGE JERE M. H. WILLIS, JR.
                                              JULY 7, 1998
CHARLES J. PLISCO, JR.


         FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
               Thomas R. McNamara, Judge Designate
          Lloyd F. Sammons (Sammons & Smith, on brief),
          for appellant.

          Daniel G. Dannenbaum (The Lewis Law Firm, on
          brief), for appellee.



     Patricia S. Brodersen appeals the denial of her motion to

"enforce" a foreign decree in proceedings initiated by Charles J.

Plisco, Jr., seeking modification of custody.    We affirm the

judgment of the trial court.

                                 I.

                           BACKGROUND

     On September 20, 1994, an Iowa court granted Ms. Brodersen

and Mr. Plisco a divorce (Iowa Decree).   The Iowa Decree awarded

the parties joint legal custody of their two minor children, and

granted primary physical care to Ms. Brodersen.   The Iowa Decree

incorporated a stipulation permitting Ms. Brodersen "to relocate

her and the children's primary residence."

     In 1995, the parties moved separately to Virginia.    On
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
July 9, 1996, Mr. Plisco petitioned the juvenile and domestic

relations court to modify custody based upon Ms. Brodersen's

remarriage and her impending move to New Mexico.    The parties

registered the Iowa Decree in Prince William County and the City

of Alexandria.

     On January 6, 1997, apparently to forestall hearing on the

custody petition, Ms. Brodersen moved the juvenile and domestic

relations court to "enforce" the Iowa Decree.    The juvenile and

domestic relations court denied her motion, and Ms. Brodersen

appealed that decision to the trial court. 1   By order entered

May 30, 1997, the trial court denied the appeal and remanded the

matter to the juvenile and domestic relations court.

                                II.

                      APPELLATE JURISDICTION

     Contrary to Ms. Brodersen's assertions, the trial court did

not deny "full faith and credit" to the Iowa Decree.    It did not

hold that the Iowa Decree was invalid or without application.

Rather, the trial court declined to "enforce" the decree, blindly

and prospectively, in bar of a proper custody review.

     The judgment of the trial court is affirmed, and this case

is remanded to it with direction to remand the petition for

custody to the juvenile and domestic relations court with
     1
      Mr. Plisco filed a motion to dismiss Ms. Brodersen's
appeal, contending that the juvenile and domestic relations court
had not entered a final, appealable order. See Code § 16.1-296.
 The circuit court denied his motion and that decision is not
before us on appeal.



                               - 2 -
direction to determine the merits of that petition, affording

full faith and credit to the Iowa Decree.

                                        Affirmed and remanded.




                              - 3 -